DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 11/3/2021.
Applicant’s amendments are sufficient to overcome the claim objections and 35 USC 112(b)/second paragraph rejection set forth in the previous office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 53-56, 58-61 & 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 53 recites the newly amended limitation of “wherein a distalmost end of the cap is configured to limit further retraction of the sheath relative to the conductive member and the cap”; however, the originally filed disclosure discusses only that retraction of capsule 303 is limited by the distal end end of the cap 301: “Capsule 303 may be moved proximally until a proximal end of first section 307 comes into contact with a distal end of cap 301…”
Claims 54-56, 58-61 & 63 depend from claim 53 and are thus also rejected.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 48-52 is/are rejected under pre-AIA  35 U.S.C. 35 U.S.C. 102(a) or 102(e) as being anticipated by Scopton et al. (2006/0079873, previously cited) 
The Examiner notes that Par. [0113] provides for the combination of disclosed embodiments in Scopton et al. 
Concerning claim 48, as illustrated in at least Fig. 1-2, 10B & 20A-20B, Scopton et al. disclose a medical device (endoscopic device 1; [0053]), comprising: 
a shaft including a fluid lumen and an electrical connector extending alongside the fluid lumen (catheter 10 coupled to handle 9 includes a fluid lumen 18a/118a and an electrical connector 117; [0084], [0100]); 
a cap coupled to an end of the shaft, wherein the cap includes an end having an opening (electrode assembly 13 is coupled to distal end of catheter 10 has a body portion 16 with a distal opening 118; [0053], [0055-0056], [0084], Fig. 1B, 17 and/or 19); 
a sheath adjacent to the cap, wherein the sheath includes an end having an opening (sheath 52 may be coaxial with and/or disposed over and movable relative to catheter 10 and is configured to be moved between a first configuration when sheath 52 is not disposed over at leas ta distal portion of catheter 10 and a second configuration when sheath 52 is disposed over at least a distal portion of catheter such that sheath 52 is adjacent to electrode assembly 13; [0099], Figs. 11A-B // or // sheath 80/180 may be configured to substantially cover cautery tip 15 and elongate member 17 or be retracted such that it is adjacent to electrode assembly 13; [0104], Fig. 23A-D); 
an electrode (elongate member 17 and associated safety tip 15 is connected to a source of electrical power to cut tissue; [0100]), including: 
a passage extending therethrough for receiving fluid from the fluid lumen (channel 18/118 receives fluid from the fluid lumen 18a/118a; [0100]), 
a proximal portion coupled to the electrical connector (elongate member 17 is connected to electrical connector 117; [0055]), and wherein a portion of the proximal portion is insulative (bipolar electrodes pairs 17p and 17r on body 17 are inherently separated by insulation to avoid shorting; [0082]), and 
a distal portion at a distal end of the proximal portion, wherein the distal portion is enlarged relative to the proximal portion such that the distal portion protrudes radially outwardly relative to the proximal portion (elongate member 17/safety tip 17 includes a body 17 and an enlarged distal safety tip 15; [0019], [0062], Claim 47), and wherein the distal portion is insulative (distal safety tip 15 is insulative; [0019], [0062], Claim 47),
wherein the sheath is configured to longitudinally translate relative to the cap and the electrode (sheath 52 is configured to be moved between a first configuration when sheath 52 is not disposed over at least a distal portion of catheter 10 and a second configuration when sheath 52 is disposed over at least a distal portion of catheter such that sheath 52 longitudinal translates relative to electrode assembly 13 and elongate member 17/associated safety tip 15; [0099], Figs. 11A-B // or // sheath 80/180 may be configured to substantially to move between a first configuration and a second configuration relative to electrode assembly 13 and elongate member 17/safety tip 15; [0104], Fig. 23A-D); 
Concerning claim 49, Scopton et al. disclose the proximal portion (17) of the electrode (17, 15) being a cylindrical rod extending through the opening of the cap (13) and the opening of the sheath (52 // or // 80/180) (Fig. 2B & 11A-B). 
claim 50, Scopton et al. disclose the sheath (52 // or // 80/180) is configured to move proximally and distally relative to the cap (13) by actuation of an actuator ([0099], [0104]; Fig. 11A-B & 23A-D). 
Claim 51 is rejected upon the same rationale as presented for claim 48. 
Concerning claim 52, Scopton et al. disclose a distal end (15) of the distal portion (15) is atraumatic (at least Fig. 2A-B).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 42-44, 46-47 & 53-62 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Scopton et al. (2006/0079873, previously cited) in view of Durgin et al. (6,325,800, previously cited). 
The Examiner notes that Par. [0113] provides for the combination of disclosed embodiments in Scopton et al. 
Concerning claim 42, as illustrated in at least Fig. 1-2, 10B, 15L & 20A-20B, Scopton et al. disclose a medical device (endoscopic device 1; [0053]), comprising: 
a handle (handle 9; [0053]); 
While it is inherent in the medical device (1) of Scopton et al., there is a fluid port, an electrical connection, and an actuator, Scopton et al. fail to specifically disclose the handle including a fluid port, an electrical connection coupled to an electrical connector included in a shaft, and an actuator.  Scopton et al. teaches Durgin et al. (U.S. Patent No. 6,325,800) being incorporated by reference ([0053]), and Durgin et al. teach a 
a shaft coupled to the handle, the shaft including a fluid lumen in fluid communication with the fluid port, and an electrical connector coupled to the electrical connection (catheter 10 coupled to handle 9 includes a fluid lumen 18a coupled to a fluid port, and an electrical connector 117 coupled to an electrical connection; [0084], [0087], [0100]); 
a sheath coupled to an end of the shaft, wherein the sheath includes an end having an opening (electrode assembly 13 is coupled to distal end of catheter 10 that has a body portion 16 with a distal opening; [0054], [0055-0056], [0084], Fig. 1B, 17 and/or 19), and wherein the sheath further includes a conductive segment positioned between a first insulative segment and a second insulative segment (electrode assembly 13 can be a bipolar electrode assembly having one or more discrete spiral electrodes on body portion 16, inherently separated by an insulative segment; [0054]); and 
an electrode coupled to the electrical connector, wherein the electrode is configured to extend distally and retract proximally relative to the sheath and through the opening of the sheath (elongate member 17 and associated safety tip 15 , the electrode has a passage extending therethrough for receiving fluid from the fluid lumen (elongate member 17/safety tip 15 has channel 18/118 for receiving fluid from the fluid lumen 18a/118a; [0069], [0087]), and 
the electrode includes a body and a distal tip, wherein the distal tip is enlarged relative to the body such that the distal tip protrudes radially outwardly relative to the body (elongate member 17/safety tip 17 includes a body 17 and an enlarged distal safety tip 15; [0019], [0062], Claim 47), wherein the distal tip is insulative (distal safety tip 15 is insulative; [0019], [0062], Claim 47), and a proximal segment of the body is insulative (bipolar electrodes pairs 17p and 17r on body 17 are inherently separated by insulation to avoid shorting; [0082]).
Concerning claim 43, Scopton et al. disclose the electrode body (17) has a cylindrical and electrically-conductive outer surface (Fig. 1-2 & 20A-B).
Concerning claim 44, Scopton et al. disclose the opening (118) is the sole opening in the end of the sheath (13) (at least Fig. 2B & 19).
Concerning claim 46, Scopton et al. disclose a gap exists between an outer surface of the electrode body (17) and an inner surface of the sheath (13) where the sheath (13) surrounds the electrode (17) (see Fig. 2B, proximal portion of 17 within distal end of assembly 13 has gap; Fig. 2B).
Concerning claim 53¸ as illustrated in at least Fig. 1-2, 10B & 20A-20B, Scopton et al. disclose a medical device (endoscopic device 1; [0053]), comprising: 
a handle (handle 9; [0053]); 
While it is inherent in the medical device (1) of Scopton et al., there is an electrical connection and an actuator, Scopton et al. fail to specifically disclose the handle including an electrical connection coupled to an electrical connector included in a shaft, and an actuator.  Scopton et al. teach Durgin et al. (U.S. Patent No. 6,325,800) being incorporated by reference ([0053]), and Durgin et al. teach a medical device (Fig. 1) comprising a handle (10) including an electrical connection (2,4) to an electrode (29A,B), and an actuator (24).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Scopton et al. such that the handle includes an electrical connection, and an actuator in order to provide the benefit of the connections for fluid irrigation, electrical current, and the operating actuating the electrode as taught by, and incorporated by reference, by Durgin et al.  (Col. 2-3, ll. 66-4; Fig. 1-2)
a shaft coupled to the handle, the shaft including an electrical connector coupled to the electrical connection (catheter 10 coupled to handle 9 includes an electrical connector 117 coupled to an electrical connection; [0084], [0100]); 
a cap coupled to an end of the shaft, wherein the cap includes an end having an opening (electrode assembly 13 is coupled to distal end of catheter 10 has a body portion 16 with a distal opening 118; [0053], [0055-0056], [0084], Fig. 1B, 17 and/or 19); 
a sheath adjacent to the cap (sheath 80/180 retracted such that it is adjacent to electrode assembly 13; [0104], Fig. 23A-D) and 
a conductive member (elongate member 17 and associated safety tip 15 is connected to a source of electrical power to cut tissue; [0100]), including: 
a proximal portion coupled to the electrical connector, wherein the proximal portion is movable proximally and distally through the opening of the cap using the actuator (elongate member 17/safety tip 15 includes elongate member 17 is connected to electrical connector 117 and is movable proximally and distally via inherent actuator through lumen 118 of electrode assembly 13/body 16; [0100]), wherein a segment of the proximal is insulative (bipolar electrodes pairs 17p and 17r on body 17 are inherently separated by insulation to avoid shorting; [0082]) and
 a distal portion at a distal end of the proximal portion, wherein the distal portion is enlarged relative to the proximal portion such that the distal portion protrudes radially outwardly relative to the proximal portion (elongate member 17/safety tip 17 includes a body 17 and an enlarged distal safety tip 15; [0019], [0062], Claim 47), the distal portion including a distal-facing end face (safety tip includes a distal-facing end face), and the distal portion is insulative (distal safety tip 15 is insulative; [0019], [0062], Claim 47),
wherein the sheath is configured to longitudinally translate relative to the conductive member and the cap (sheath 80/180 may be configured to substantially to move between a first configuration and a second configuration relative to electrode assembly 13 and elongate member 17/safety tip 15; [0104], Fig. 23A-D), and
wherein a distalmost end of the cap is configured to limit further retraction of the sheath relative to the conductive member and the cap (shape of the cap prevents sheath 80/180 from retracting further into catheter 10, and thus with respect to electrode assembly 13 and elongate member 17/safety tip 15; [0104]; Fig. 11A-D). 
Concerning claim 54, Scopton et al. disclose the proximal portion (17) of the electrode (17, 15) being a cylindrical rod (Fig. 2B). 
Claim 55 is rejected upon the same rationale as presented for claims 53-54. 
Concerning claim 56, Scopton et al. disclose the distal portion (15) includes a proximal-facing end face and both the distal-facing end face and the proximal-facing end face are blunt (Fig. 2 & 7B, E, I & K). Further, since Scopton et al. disclose the distal portion (15) can have various shapes and/or configurations, it would have been obvious to one of ordinary skill in the art to modify the invention of Scopton et al. in one embodiment with features of another embodiment such that the distal portion further includes a proximal-facing end face, and both the distal-facing end face and the proximal-facing end face are blunt in order to provide the benefit of a suitable shape and/or configuration as taught by Scopton et al. ([0056-0057]) and since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.    
Concerning claim 58, Scopton et al. disclose the sheath (80/1801) is configured to sheath the insulative segment of the proximal portion ([0099]; Fig. 11A-B, 15L & 23A-D). 
claim 59, Scopton et al. disclose the distal portion (15) further includes a radially-outward facing surface that is spherical (Fig. 2A-B). 
Concerning claim 60, Scopton et al. disclose the distal portion (15) further includes a proximal-facing end face, and the proximal-facing end face is configured to abut the sheath (80), thereby inhibiting further proximal movement of the conductive member (17, 15) relative to the sheath (80) ([0104]; Fig. 23A-B). 
Concerning claim 61, Scopton et al. further disclose the proximal portion of the conductive member (17) having a constant width (Fig. 15L). 
Concerning claim 62, Scopton et al. disclose a cap (distal end of 52) adjacent to a proximal end of the sheath (13), wherein the sheath (13) is configured to longitudinally translate relative to the cap (distal end of 52) ([0099]; Fig. 11A-B). 

Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794